Name: Commission Regulation (EC) NoÃ 437/2009 of 26Ã May 2009 opening and providing for the administration of a Community import tariff quota for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 27.5.2009 EN Official Journal of the European Union L 128/54 COMMISSION REGULATION (EC) No 437/2009 of 26 May 2009 opening and providing for the administration of a Community import tariff quota for young male bovine animals for fattening THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) The WTO schedule CXL requires the Community to open an annual import tariff quota for 169 000 head of young male bovine animals for fattening. However, as a result of negotiations which led to the Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), the Community undertook to incorporate in its schedule for all Member States an adjustment of 24 070 head for that import quota. (2) Detailed rules for the administration of these quotas are laid down in Commission Regulation (EC) No 558/2007 of 23 May 2007 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (4), for periods from 1 July of each year to 30 June of the following year. (3) The use of the first-come, first-served principle has proved positive in other agricultural sectors, and in the interest of administrative simplification, the import quota for young male bovine animals for fattening should henceforth be administered in accordance with the method indicated in Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993, laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5). (4) Due to the particularities of the transfer from one administrative system to the other, the quota to which this Regulation refers should be regarded as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93. (5) Article 166 of Regulation (EC) No 450/2008 of the European Parliament and of the Council of 23 April 2008 laying down the Community Customs Code (6) (Modernised Custom Code) provides for customs supervision of goods released for free circulation at a reduced rate of duty on account of their specific use. Animals imported under the tariff quota provided for in this Regulation should be supervised for a sufficient period to ensure that they are fattened for at least 120 days in designated production units. (6) A security should be lodged to ensure compliance with this fattening requirement. The amount of the security should cover the difference between the Common Customs Tariff duty and the reduced duty applicable on the date of release for free circulation of the animals in question. (7) Regulation (EC) No 558/2007 should therefore be repealed and replaced by a new Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. An import tariff quota for 24 070 young male bovine animals falling within CN codes 0102 90 05, 0102 90 29 or 0102 90 49 and intended for fattening in the Community is hereby opened every year for periods from 1 July to 30 June of the following year (import quota periods). This tariff quota shall have the order number 09.0113. 2. The quota referred to in paragraph 1 of this Article shall be administered in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply. 3. The customs import duty applicable under the tariff quota referred to in paragraph 1 shall be 16 % ad valorem plus EUR 582 per tonne net. The rate of duty provided for in the first subparagraph shall apply on condition that the animals are fattened for at least 120 days in the Member State into which they were imported. Article 2 1. In accordance with Article 166 of Regulation (EC) No 450/2008, the animals imported shall be supervised to ensure that they are fattened for a period of at least 120 days in production units which must be indicated by the importer in the month following the animals release for free circulation. 2. Importers shall lodge a security with the competent customs authorities to ensure that the fattening requirement referred to in paragraph 1 is complied with and that unpaid duties are collected where that requirement is not met. The amount of that security for each admissible CN code is given in the Annex. 3. Except in cases of force majeure, the security referred to paragraph 2 shall be released only if proof is furnished to the competent authority of the Member State that the young bovine animals: (a) have been fattened on the farm or farms indicated in accordance with paragraph 1; (b) have not been slaughtered before a period of 120 days from the date of import has elapsed; or (c) have been slaughtered for health reasons or have died as a result of sickness or accident before that period has elapsed. Article 3 Regulation (EC) No 558/2007 is repealed. However, it shall continue to apply to duties arising from licences issued before 1 July 2009 up to the time they expire. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 132, 24.5.2007, p. 21. (5) OJ L 253, 11.10.1993, p. 1. (6) OJ L 145, 4.6.2008, p. 1. ANNEX AMOUNT OF THE SECURITY Male bovines for fattening (CN code) Amount in EUR/head 0102 90 05 28 0102 90 29 56 0102 90 49 105